Exhibit 10.15

PATENT LICENSE AGREEMENT

This Patent License Agreement (this “Agreement”) is entered into as of May 15,
2006 (the “Effective Date”) by and between Collaboration Properties, Inc., a
Nevada corporation, having offices at 555 Twin Dolphin Drive, Redwood Shores,
California 94065 (“CPI”), Avistar Communications Corporation, a Delaware
corporation, having offices at 555 Twin Dolphin Drive, Redwood Shores,
California 94065 (“AVISTAR”), Sony Corporation, a Japanese corporation, having
offices at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001, Japan,  (“SONY”)
and Sony Computer Entertainment, Inc, a Japanese corporation having offices at
2-6-21 Minami-Aoyama, Minato-ku, Tokyo 107-0062 Japan, (“SCEI”). SONY and SCEI
and CPI and AVISTAR are each jointly a “Party” and collectively the “Parties.”

RECITALS

WHEREAS, CPI is the owner of the Licensed Patents and is willing to grant a
nonexclusive license under the Licensed Patents to SONY and its Affiliates under
the terms and conditions set forth herein; and

WHEREAS, SONY and its Affiliates desire a nonexclusive license under the
Licensed Patents subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
undertakings set forth herein, the parties agree as follows:


1.             DEFINITIONS


THE FOLLOWING CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING
MEANINGS.  THE USE OF SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA, WHERE
APPROPRIATE:


1.1                                 “AFFILIATE” SHALL MEAN A PERSON THAT IS
UNDER CONTROL OF SONY INCLUDING, WITHOUT LIMITATION, SCEI AND THE AFFILIATES OF
SCEI UNDER THE CONTROL OF SCEI.


1.2                                 “BUILDING LOCAL EXCHANGE CARRIER SYSTEM”
SHALL MEAN A MULTI-TENANT BUILDING VIDEO NETWORKING SYSTEM THAT PROVIDES
BUILDING-INTERNAL VIDEO NETWORKS AND SERVICES IN OFFICE TOWERS, INDUSTRIAL
PARKS, HOTELS, AND APARTMENT COMPLEXES. SUCH A SYSTEM MAY INCLUDE ACCESS TO
BROADBAND CARRIERS, BUILDING-INTERNAL SWITCHES, BUILDING INTERNAL VIDEO STORAGE
SERVERS, AND BUILDING-INTERNAL MULTIPOINT CONTROL UNITS. 


1.3                                 “CONTROL” SHALL MEAN THE OWNERSHIP, DIRECTLY
OR INDIRECTLY, OF AT LEAST FIFTY PERCENT (50%) OF THE VOTING SECURITIES OR OTHER
OWNERSHIP INTEREST OF A PERSON OR, WITH RESPECT TO A LIMITED PARTNERSHIP OR
OTHER SIMILAR PERSON, ITS GENERAL PARTNER OR CONTROLLING PERSON.  A PERSON SHALL
BE AN AFFILIATE ONLY SO LONG AS SUCH CONTROL EXISTS.


1.4                                 “DATA-PROTOCOL TRANSMISSION CARRIER SYSTEM”
SHALL MEAN A DIGITAL TRANSMISSION SYSTEM UTILIZING DATA COMMUNICATIONS PROTOCOLS
AS REPLACEMENTS FOR TELEPHONY TIME-DIVISION TRANSMISSION FORMATS.

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

1


--------------------------------------------------------------------------------




 


1.5                                 “DISPUTES” SHALL MEAN ANY ACTION, DISPUTE,
CLAIM OR CONTROVERSY OF ANY KIND, INCLUDING, WITHOUT LIMITATION, ISSUES OF
PATENT INFRINGEMENT AND CLAIM COVERAGE, WHETHER IN CONTRACT OR TORT, STATUTORY
OR COMMON LAW, LEGAL OR EQUITABLE, NOW EXISTING OR HEREAFTER ARISING UNDER OR IN
CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT.


1.6                                 “INSTANT MESSAGING SYSTEM” SHALL MEAN SYSTEM
THAT PROVIDES INSTANT MESSAGING CALL INITIATION, LOGIN-BASED CALL ROUTING, AND
PRESENCE INDICATION. SUCH A SYSTEM MAY BE IMPLEMENTED IN HARDWARE, SOFTWARE, OR
A COMBINATION THEREOF.


1.7                                 “LICENSED PATENTS” SHALL MEAN ALL PATENTS
AND PATENT APPLICATIONS AND ANY PATENTS ISSUING THEREFROM WORLDWIDE THAT HAVE OR
ARE ENTITLED TO THE BENEFIT OF A FILING DATE ON OR BEFORE JANUARY 1, 2006 THAT
ARE OWNED OR LICENSABLE BY CPI WITHOUT THE BONA FIDE PAYMENT OF ROYALTIES OR
OTHER CONSIDERATION TO AN UNAFFILIATED THIRD PARTY, INCLUDING BUT NOT LIMITED
TO, THE PATENTS LISTED ON APPENDIX A HERETO.


1.8                                 “LICENSED PRODUCTS” SHALL MEAN ANY PRODUCTS
OF SONY AND ITS AFFILIATES WHICH ARE SOLD BY SONY OR ITS AFFILIATES WHICH ARE
COVERED DIRECTLY OR INDIRECTLY BY ONE OR MORE CLAIMS OF THE LICENSED PATENTS
WHICH, ABSENT THE LICENSE GRANTED TO SONY AND ITS AFFILIATES HEREUNDER, WOULD
DIRECTLY OR INDIRECTLY INFRINGE A CLAIM OF ANY OF THE LICENSED PATENTS.  [***]
THE [***], [***] TO THE [***] THAT THEY ARE [***] VIDEO CONFERENCING SYSTEMS
MADE, USED, SOLD, OFFERED FOR SALE, IMPORTED OR OTHERWISE DISTRIBUTED BY SONY OR
ITS AFFILIATES, [***] SHALL [***], [***] OR [***], [***], [***], [***], [***],
AND [***].  LICENSED PRODUCTS SHALL NOT MEAN ANY THIRD PARTY SOFTWARE BUNDLED OR
USED WITH LAPTOP PERSONAL COMPUTERS WITH AN INTEGRATED CAMERA.


1.9                                 “METROPOLITAN AREA NETWORK SYSTEM” SHALL
MEAN A NETWORKING SYSTEM THAT PROVIDES INTERBUILDING COMMUNICATIONS AND SERVICES
IN A LOCAL GEOGRAPHICAL REGION UTILIZING CABLE PLANT. SUCH A SYSTEM MAY INCLUDE
A MULTIMEDIA CENTRAL OFFICE, ACCESS TO BROADBAND CARRIERS, SWITCHES,
MULTIPLEXERS, ROUTERS, VIDEO STORAGE SERVERS, AND MULTIPOINT CONTROL UNITS.


1.10                           “PERSON” SHALL MEAN AN INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, TRUST, INCORPORATED ORGANIZATION, GOVERNMENTAL
AUTHORITY, OTHER ENTITY OR GROUP (AS DEFINED IN SECTION 13(D)(3) OF THE EXCHANGE
ACT OF 1934, AS AMENDED AS OF THE EFFECTIVE DATE).


1.11                           “PLAYSTATION PRODUCTS” SHALL MEAN [***] TO BE
MARKETED AS PLAYSTATION [***] AND [***] THAT INCORPORATE SOFTWARE THAT ENABLES A
VIDEO CONFERENCING SYSTEM AND WHICH ARE COVERED DIRECTLY OR INDIRECTLY BY ONE OR
MORE CLAIMS OF THE LICENSED PATENTS WHICH, ABSENT THE LICENSE GRANTED TO SONY
AND ITS AFFILIATES HEREUNDER, WOULD DIRECTLY OR INDIRECTLY INFRINGE A CLAIM OF
ANY OF THE LICENSED PATENTS.


1.12                           “VIDEO CONFERENCING SYSTEM” SHALL MEAN A SYSTEM
HAVING TWO OR MORE ENDPOINTS, EACH ENDPOINT DESIGNED TO WORK WITH OTHER
ENDPOINTS THROUGH NETWORK OR OTHER CONNECTIONS TO IMPLEMENT A TWO-WAY VIDEO AND
AUDIO CONFERENCE. SUCH A SYSTEM COMPRISES A SUPPORT FOR ACTIVE USE OF A NETWORK
CONNECTION, VIDEO AND AUDIO CODEC FUNCTIONS, A PROCESSOR FOR IMPLEMENTING AT
LEAST CONNECTION CONTROL FUNCTIONS, AND MAY BE IMPLEMENTED IN HARDWARE,
SOFTWARE, OR A COMBINATION THEREOF. SUCH A SYSTEM MAY ADDITIONALLY COMPRISE ONE
OR MORE VIDEO MONITORS, VIDEO CAMERAS, AUDIO MICROPHONES, AUDIO SPEAKERS, AUDIO
ECHO CANCELLATION CAPABILITIES, NETWORK INTERFACES UTILIZING UNSHIELDED TWISTED
PAIR NETWORK CABLING, GRAPHICAL USER INTERFACE CAPABILITIES, DIRECTORIES OR
DATABASES OF USER INFORMATION, DIRECTORIES OR DATABASES OF THE CAPABILITIES OF
REMOTE EQUIPMENT,

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

2


--------------------------------------------------------------------------------





 


                                                MULTI-POINT CAPABILITIES, AND
DATA CONFERENCING CAPABILITIES. SUCH A SYSTEM MAY BE IMPLEMENTED IN A MANNER
CONDUCIVE TO DESKTOP OPERATION, MEETING ROOM OPERATION, OR BOTH.


1.13                           “VIDEO CALL MANAGEMENT SYSTEM” SHALL MEAN A
SYSTEM DESIGNED TO WORK WITH VIDEO CONFERENCING SYSTEMS THROUGH NETWORK
CONNECTIONS OR OTHER EQUIPMENT TO INITIATE A VIDEO AND AUDIO CONFERENCE WITH TWO
OR MORE PARTICIPANTS. SUCH A SYSTEM COMPRISES AT LEAST CONNECTION CONTROL
FUNCTIONS, AND MAY BE IMPLEMENTED IN HARDWARE, SOFTWARE, OR A COMBINATION
THEREOF. SUCH A SYSTEM MAY ADDITIONALLY COMPRISE ONE OR MORE OF GRAPHICAL USER
INTERFACE CAPABILITIES, REMOTE DISCONNECT CAPABILITIES, REMOTE HOLD
CAPABILITIES, DIRECTORIES OR DATABASES OF USER INFORMATION, DIRECTORIES OR
DATABASES OF THE CAPABILITIES OF REMOTE EQUIPMENT. SUCH A SYSTEM MAY BE
IMPLEMENTED AS A COMPONENT OF A VIDEO CONFERENCING SYSTEM.


1.14                           “VIDEO STORAGE OR PLAYBACK SYSTEM” SHALL MEAN A
SYSTEM COMPRISING VIDEO ANSWERING FUNCTIONS, VIDEO CONFERENCE RECORDING,
VIDEO-ON-DEMAND, VIDEO PRESENTATION APPLICATIONS THAT INCLUDE SYNCHRONIZED TEXT
OR GRAPHICS, STORAGE AREA NETWORKS SUPPORTING VIDEO, AND VIDEO STORAGE SERVERS.
SUCH A SYSTEM MAY BE IMPLEMENTED IN HARDWARE, SOFTWARE, OR A COMBINATION
THEREOF.


1.15                           “VOICE OVER INTERNET PROTOCOL SYSTEM” SHALL MEAN
TWO-WAY VOICE TELEPHONY COMMUNICATIONS UTILIZING DATA COMMUNICATIONS PROTOCOLS.


2.                                      GRANT OF RIGHTS


2.1                                 LICENSE GRANT.  SUBJECT TO THE TERMS OF THIS
AGREEMENT AND THE PAYMENT PURSUANT TO SECTION 4 BELOW, CPI GRANTS TO SONY AND
ITS AFFILIATES INCLUDING, WITHOUT LIMITATION, SCEI AND THE AFFILIATES OF SCEI
UNDER THE CONTROL OF SCEI A WORLD WIDE, NON-EXCLUSIVE, LICENSE UNDER THE
LICENSED PATENTS TO MAKE, HAVE MADE USE, IMPORT, OFFER TO SELL, SELL, LEASE,
LICENSE, OR OTHERWISE TRANSFER (WHETHER DIRECTLY OR THROUGH RESELLERS OR
DISTRIBUTORS) OR EXPORT LICENSED PRODUCTS.


2.2                                 NO [***] RIGHTS.  EXCEPT AS MAY BE EXPRESSLY
SET FORTH IN THIS AGREEMENT, SONY OR ANY OF ITS AFFILIATES SHALL HAVE [***] TO
GRANT ANY THIRD PARTY ANY [***] OR [***] UNDER THE LICENSED PATENTS [***] THE
[***] PRIOR [***] OF [***].   [***] THE [***], SONY AND ITS AFFILIATES [***]
PERSONAL, [***] WITH NO [***] TO [***] FURTHER [***] UNDER THE LICENSED PATENTS
[***] AS [***] BE [***] FOR THE [***] AND [***] OF OR [***] TO, BUT [***] ANY
[***] OF, THE [***] BY [***] THEREOF AND WITHOUT ANY [***] TO [***] OR [***] THE
[***] WITH ANY ITEM OR PRODUCT (HARDWARE OR SOFTWARE) [***] A [***].


2.3                                 NO OTHER RIGHTS.  CPI RESERVES ALL RIGHTS
NOT EXPRESSLY GRANTED TO SONY AND ITS AFFILIATES IN THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING SENTENCE,  NO RIGHT OR LICENSE IS
GRANTED HEREIN UNDER ANY INTELLECTUAL PROPERTY (INCLUDING UNDER ANY PATENT,
COPYRIGHTS, TRADEMARKS, MASK WORK RIGHTS, OR TRADE SECRET RIGHTS) OF CPI OR ANY
OTHER PERSON, OTHER THAN UNDER THE LICENSED PATENTS.


3.             ADDITIONAL RIGHTS


3.1                                 [***] BY [***].  [***] GRANTS TO [***] AND
ITS AFFILIATES A PERSONAL AND NON-TRANSFERABLE [***] [***] OR [***] ANY [***] OR
OTHER [***] FOR [***].

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

3


--------------------------------------------------------------------------------





 


                                                OF THE [***] AGAINST [***] AND
ITS AFFILIATES AND ITS AND THEIR RESPECTIVE HARDWARE MANUFACTURERS,
DISTRIBUTORS, CUSTOMERS AND USERS, MEDIATE AND IMMEDIATE FOR ANY AND ALL [***]
OF [***] FOR SELLING, BUNDLING OR USING THIRD PARTY SOFTWARE IN ASSOCIATION WITH
PRODUCTS MADE BY OR FOR [***] AND ITS [***].  [***] SPECIFICALLY [***] ITS RIGHT
TO [***] ITS [***] AND OTHER [***] THE [***] AND [***] OF SUCH [***] PARTY
[***].

3.2                                 CPI and AVISTAR Release for Infringement.
Subject to the payment set forth in Section 4.1, CPI and AVISTAR, individually
and on behalf of each of their affiliates and subsidiaries, as releasors,
irrevocably releases SONY, its Affiliates which are Affiliates as of the
Effective Date and its and their respective distributors, customers and users,
mediate and intermediate, from any and all claims of (i) infringement of CPI’s
Licensed Patents which claims are based on acts, which, had they been performed
after the Effective Date would have been licensed under this Agreement and (ii)
for all past and future claims of infringement, whether known or unknown, for 
any product other than the Licensed Products that has been offered for sale by
SONY or its Affiliates on or before the Effective Date, and any [***] to the
[***] that [***] and [***] already [***] by [***] or its Affiliates [***]
offered [***] on or [***] the [***]. CPI and AVISTAR specifically reserve the
right to assert its patents and other rights against third party suppliers of
hardware and software employed in such products  AVISTAR, on behalf of itself
and its affiliates, agrees [***] to [***] an [***] or [***] the [***] of [***]
and its [***] anytime [***] to [***].  However, SONY, on behalf of itself and
its Affiliates agrees that any [***] that [***] or its [***] would have [***] to
[***] they [***] against [***] or its [***] on the [***] shall be [***], and
[***] or its [***] will [***] any [***] as being [***] in any [***] or other
[***] to [***].

3.3                                 SONY Release for Infringement.  SONY, as
releasor, on behalf of itself and its Affiliates, which are Affiliates as of the
Effective Date, irrevocably releases AVISTAR, and its affiliates which are under
its Control as of the Effective Date and its and their respective distributors,
customers and users from any and all claims for all past and future claims of
patent infringement, whether known or unknown, under [***] for any Video
Conferencing System product that has been offered for sale by AVISTAR or by such
affiliates on or before the Effective Date;.  SONY specifically reserves the
right to assert its patents and other rights against third party suppliers of
hardware and software employed in such products,. SONY, on behalf of itself and
its Affiliates as of the Effective Date, represents and warrants that it has no
knowledge of any infringement of patents owned or licensable by SONY or its
Affiliates by products offered for sale by AVISTAR or such affiliates on or
before the Effective Date, except for those patents that are essential to
standardized technology included in such products such as, for example, video
and audio codecs, and that it has no present intent to initiate an infringement
suit or other action against AVISTAR or any of its affiliates for any products
offered for sale by AVISTAR or such affiliates on or before the Effective Date.
SONY, on behalf of itself and its Affiliates, agrees [***] to [***] an [***] or
[***] the [***] of [***] and its [***] anytime [***] to [***], except under
those patents that are essential to standardized technology included in such
products.  However, AVISTAR, on behalf of itself and its affiliates agrees that
any [***] that [***] or its [***] would have [***] to [***] they [***] against
[***] or its [***] on the [***] shall be [***] [***], and [***] or its [***]
will [***] any [***] as being [***] of [***] in any [***] or other [***] to
[***].

3.4                                 Other Transactions.  CPI may assign, convey,
sell, lease, encumber, license, sublicense or otherwise transfer to a third
party any and all of the Licensed Patents provided that any such

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

4


--------------------------------------------------------------------------------




 

                                                transaction is made subject to
all rights and licenses of SONY and its Affiliates arising from this Agreement
and shall not impose any additional obligations on SONY or any of its
Affiliates. To the extent that any of the Licensed Patents are assigned,
conveyed, sold, leased, encumbered, licensed, sublicensed or otherwise
transferred to a third party by CPI or a successor in interest, such third party
shall agree that it will stand in the stead of CPI, or any successor in
interest, with regard to the covenant not to sue granted in Section 3.1 and the
release granted in Section 3.2.


4.             PAYMENTS


4.1                                 LICENSE PAYMENTS.  IN PARTIAL CONSIDERATION
OF THE LICENSES, RELEASES AND OTHER RIGHTS GRANTED TO SONY AND ITS AFFILIATES
UNDER THIS AGREEMENT, SONY SHALL PAY TO CPI FIVE MILLION UNITED STATES DOLLARS
($5,000,000). SUCH PAYMENT SHALL BE MADE WITHIN TWENTY (20) DAYS AFTER THE
RECEIPT OF ANY REQUIRED DOCUMENTS UNDER THE AMENDED US/JAPAN TAX TREATY
(“CONVENTION BETWEEN THE GOVERNMENT OF JAPAN AND THE GOVERNMENT OF THE UNITED
STATES OF AMERICA FOR THE AVOIDANCE OF DOUBLE TAXATION AND THE PREVENTION OF
FISCAL EVASION WITH RESPECT TO TAXES ON INCOME”) OR THE EFFECTIVE DATE WHICHEVER
OCCURS LATER BY ELECTRONIC FUNDS TRANSFER TO AN ACCOUNT SPECIFIED IN BY CPI
BELOW.  SCEI, SHALL ALSO PAY A ROYALTY OF [***] FOR EACH [***], [***], [***],
SOLD, [***] OR OTHERWISE [***] BY SCEI, ITS AFFILIATES, SONY AND OTHER SONY
AFFILIATES IN THE UNITED STATES, [***], [***], [***], [***], AND [***]. HOWEVER,
ONLY ONE ROYALTY SHALL EVER BE PAYABLE ON ANY ONE PARTICULAR UNIT OF [***]. 
FURTHER, [***] SHALL ONLY BE [***] BASED UPON [***] IN ANY [***] IDENTIFIED
[***] FOR [***] AS THERE [***] AN [***], [***] LICENSED PATENT IN [***].

                Banking Information for CPI:

[***]

[***]

[***]

[***]


                                                4.1(A)      ON [***] OF EVERY
CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT, [***] SHALL SEND A NOTICE TO
[***], AT THE ADDRESS NOTED IN SECTION 10.4, PROVIDING AN [***] OF ITS THEN
[***] AND [***], IDENTIFIED BY [***], THAT IT [***] MAY BE [***] BY [***].

4.2                                 [***] Unit Reporting.  During the Term of
this Agreement, SCEI shall furnish to CPI a written [***] report within [***]
after [***] and [***] of each calendar year showing, on a country-by-country
basis the number of [***] for which royalties are due during the reporting
period and the royalties payable in U.S. dollars which shall have accrued
hereunder in respect of such sales. If no royalty is due for any royalty period,
SCEI shall so report. The report will be certified in writing as accurate by an
authorized responsible employee of SCEI. The receipt or acceptance by CPI of any
royalty report or royalty payment shall not prevent CPI from subsequently
challenging the validity or accuracy of such report or payment but solely if
such challenge is made within [***] of the date [***] or [***] was

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

5


--------------------------------------------------------------------------------




 

                                                [***] by [***]. The above report
shall be regarded as SCEI’s highly confidential information and CPI agrees that
it shall not disclose it to any third party or to use it for any purpose other
than determining whether SCEI has complied with its obligations under, and
enforcing the terms of, this Agreement, and CPI agrees to protect such
confidential information at least to the same extent it protects its own similar
highly confidential information.

4.3                                 Royalty Payments. Royalties shown to be due
by a royalty report shall be paid by SCEI with the issuance of such royalty
report.  Payments of royalties will be made in U.S. Dollars, by wire transfer to
an account specified in writing by CPI.  Payments not received when due shall
accrue interest from the due date at the lesser of (a) [***] per month, or (b)
the maximum interest rate permitted by applicable laws.   The foregoing accrual
of, and obligation to pay, interest shall not affect CPI’s right to terminate
this Agreement in accordance with Section 8 below.

4.4                                 Audit Rights. Upon at least [***] prior
written notice by CPI, SCEI shall permit a certified, independent public
accountant selected by CPI to have access during normal business hours, at
SCEI’s premises, to such of the records of SCEI as may be reasonably necessary
to verify the accuracy of the royalty reports hereunder. CPI may make such
requests not more than [***] in any calendar year and such requests may not
include any periods outside of [***] prior to the date of the audit. In the
event such accountant concludes that additional royalties are owed or royalties
were overpaid during the audit period, the additional royalty or overpaid amount
shall be paid or reimbursed, respectively, within [***] of the date CPI delivers
to SCEI the accountant’s written report so concluding, together with interest
calculated in the manner provided by Section 4.3. CPI shall deliver the
accountant’s report to SCEI within [***] of receipt. The fees charged by such
accountant shall be paid by CPI unless the audit discloses that the royalties
payable by SCEI for the audited period are at least [***] more than the
royalties actually paid for the audit period, in which case SCEI shall pay all
reasonable fees and expenses charged by the accountant.


4.5                                 TAXES.  NO WITHHOLDING TAXES SHALL BE
DEDUCTED FROM ANY PAYMENTS IF CPI HAS TIMELY PROVIDED ALL DOCUMENTS TO SCEI AND
SONY THAT ARE REQUIRED TO AVOID WITHHOLDING TAXES BEING DEDUCTED FROM THE
PAYMENTS PRIOR TO SUCH PAYMENT BEING MADE, INCLUDING A US RESIDENT CERTIFICATE
ISSUED BY THE UNITED STATES INTERNAL REVENUE SERVICE TO THE OWNER, THAT ARE
REQUIRED UNDER THE AMENDED US/JAPAN TAX TREATY (“CONVENTION BETWEEN THE
GOVERNMENT OF JAPAN AND THE GOVERNMENT OF THE UNITED STATES OF AMERICA FOR THE
AVOIDANCE OF DOUBLE TAXATION AND THE PREVENTION OF FISCAL EVASION WITH RESPECT
TO TAXES ON INCOME”).


5.                                                                                     
WARRANTIES AND REPRESENTATIONS

5.1                                 General. Each Party represents and warrants
to the other Party as of the Effective Date that:

(a)           it is a corporation duly organized, validly existing and in good
standing under the laws of its place of organization;

(b)           it has the authority to (i) enter into this Agreement, (ii) extend
the rights, licenses and sublicenses granted to the other Party under this
Agreement, and (iii) undertake and fully perform its obligations under this
Agreement;

(c)           it is not subject to a petition for relief under any bankruptcy
legislation, it has not made an assignment for the benefit of creditors, it is
not subject to the appointment of a receiver for all

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

6


--------------------------------------------------------------------------------




 

or a substantial part of its assets, and it is not contemplating taking any of
the foregoing actions; and

(d)           all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other Persons required to be
obtained by it in connection with (i) the execution and delivery of this
Agreement, (ii) its granting of rights and licenses hereunder, and (iii) the
performance of its obligations hereunder have been obtained.


5.2                                 [***] OF [***].  [***] IN THIS AGREEMENT
SHALL BE [***] (I) AS A [***] OR [***] BY CPI AS TO THE [***], [***] OR [***] OF
ANY OF THE [***] OF THE [***], (II) AS A [***] OR [***] BY [***] OR ITS [***] AS
TO THE [***], [***] OR [***] OF ANY OF THE [***] OF [***] [***] AND [***], OR
(III) AS A [***] OR [***] THAT ANY [***], OR ANYTHING ELSE MADE, USED, SOLD,
IMPORTED OR OTHERWISE DISPOSED OF UNDER THE LICENSE GRANT OF SECTION 2 [***], OR
[***], [***] FROM [***] OF ANY [***], [***], TRADE SECRETS, TRADEMARKS, OR ANY
OTHER INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF [***].

5.3                                 No Obligations. CPI shall have no obligation
hereunder to institute any action or suit against any Person for infringement of
any of the Licensed Patents or to defend any action or suit brought by a Person
which challenges or concerns the validity of any of the Licensed Patents. SONY
and its Affiliates shall have no right to institute any action or suit against
Persons for infringement of any of the Licensed Patents. CPI is not required to
file any patent application, or to secure any patent or patent rights, or to
maintain any patent in force.  SONY or its Affiliates shall have no obligation
hereunder to institute any action or suit against any Person for infringement of
[***] or [***] or to defend any action or suit brought by a Person which
challenges or concerns the validity of [***] or [***]. CPI and its Affiliates
shall have no right to institute any action or suit against Persons for
infringement of [***] and [***]. SONY or its Affiliates are not required to file
any patent application, or to secure any patent or patent rights, or to maintain
any patent in force.

5.4                                 Patent Rights.  AVISTAR represents and
warrants that it has, either directly or through third parties, assigned all
ownership rights, including the right to grant licenses, in any patents related
to any aspect of video conferencing or Video Conferencing Systems that have been
filed or owned by or assigned to AVISTAR at any time prior to the Effective
Date  to CPI.

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

7


--------------------------------------------------------------------------------




 


6.             BANKRUPTCY


ALL LICENSES AND RELEASES GRANTED TO A PARTY AND ITS AFFILIATES UNDER THIS
AGREEMENT ARE DEEMED TO BE, FOR THE PURPOSE OF SECTION 365(N) OF THE U.S.
BANKRUPTCY CODE, LICENSES OF RIGHTS TO INTELLECTUAL PROPERTY AS DEFINED UNDER
SECTION 101 OF THE U.S. BANKRUPTCY CODE, AS AMENDED.  THE PARTIES AGREE THAT ANY
PARTY WHO IS A LICENSEE OR BENEFICIARY OF SUCH RIGHTS UNDER THIS AGREEMENT,
SHALL RETAIN AND MAY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS UNDERTHE U.S.
BANKRUPTCY CODE, AS AMENDED.  TO THE EXTENT THAT SIMILAR PROTECTIONS OF ITS
RIGHTS ARE AVAILABLE TO THE PARTIES AND AFFILIATES IN FOREIGN JURISDICTIONS, THE
PARTIES AGREE THAT THEY SHALL BE ENTITLED TO RETAIN AND EXERCISE ALL SUCH
RIGHTS.

7.             Disputes

It is the intent of the Parties and subject to the termination provisions of
this Agreement, that disputes be resolved expeditiously, amicably and at the
level within each Party’s organization that is most knowledgeable about the
disputed issue. As a result, the Parties agree that all disputes arising under
this Agreement will be resolved by the procedure outlined in this Section 6:

7.1                                 The complaining Party will notify the other
Party in writing of the dispute, and the non-complaining Party will exercise
good faith efforts to resolve the matter as expeditiously as possible.

7.2                               In the event that such matter remains
unresolved thirty (30) days after the delivery of the complaining Party’s
written notice, a senior representative of each Party will meet or participate
in a telephone conference call within five (5) business days, or as soon as
practicable but no later than thirty (30) days, of a request for such a meeting
or conference call by either Party to resolve the Dispute.

7.3                                 If the Parties are unable to reach a
resolution of the dispute after following the above procedure, any Dispute will
be resolved exclusively by binding arbitration in accordance with the terms of
this Section 7.

7.4                               Any arbitration proceedings shall be
confidential, and shall be held in San Francisco, California before three
arbitrators (the “Arbitration Agreement”).  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (Streamlined Arbitration Rules and Procedures).  The decisions of the
arbitrators shall be binding and conclusive upon all Parties involved and
judgment on the award may be entered in any court having jurisdiction.  This
clause shall not preclude the Parties from seeking provisional remedies in aid
of arbitration from a court of appropriate jurisdiction.  The Parties agree that
they shall share equally the cost of the arbitration filing and hearing fees,
and the cost of the arbitrator.  Each Party must bear its own attorney’s fees
and associated costs and expenses.  This Arbitration Agreement shall survive (i)
termination or changes in the Agreement and (ii) the bankruptcy of any Party. 
Furthermore, this Arbitration Agreement shall be binding on the Parties’
respective successors and assigns.  If any portion of this Arbitration Agreement
is deemed invalid or unenforceable, the remaining portions shall nevertheless
remain in force.

7.5                               Arbitrators must be active members of the Bar
of a U.S. state or retired judges of the state or federal courts, with expertise
in the substantive laws, including patent law and licensing law,

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

8


--------------------------------------------------------------------------------




 

                                                applicable to the subject matter
of the dispute. Any dispute will be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings. Notwithstanding anything herein to the contrary,
the arbitrators will be required to make specific, written findings of fact and
conclusions of law.

7.6                                 To the maximum extent practicable, JAMS, the
arbitrators and the Parties will take all action required to conclude any
arbitration proceeding within one hundred and eighty (180) days of the filing of
the dispute with JAMS. No arbitrator or other party to an arbitration proceeding
may disclose the existence, content or results thereof, except for disclosures
of information by a Party required in the ordinary course of its business or by
applicable law or regulation.


8.             TERMINATION


8.1                                 TERM.  SUBJECT ONLY TO THE PROVISIONS OF
SECTIONS 8.2 AND 8.3 BELOW, THE TERM OF THIS AGREEMENT SHALL COMMENCE UPON THE
EFFECTIVE DATE AND TERMINATE ON THE DATE ON WHICH THE LAST OF THE LICENSED
PATENTS EXPIRES (THE “TERM”).  UPON ANY TERMINATION OR EXPIRATION OF THIS
AGREEMENT, SONY SHALL BE REQUIRED TO PAY CPI FOR ROYALTIES DUE UNDER THIS
AGREEMENT UP THROUGH THE EFFECTIVE DATE OF TERMINATION OR EXPIRATION, IN
ACCORDANCE WITH THE PAYMENT SCHEDULES SET FORTH HEREIN. THE PROVISIONS OF
SECTIONS 1, 3.2, 3.3, 4.4, 4.5, 5, 6, 7, 9 AND 10 SHALL SURVIVE ANY TERMINATION
OR EXPIRATION OF THIS AGREEMENT.

8.2           Material Breach. If a Party:

(a) materially breaches this Agreement in a manner that cannot be cured;

(b) materially breaches this Agreement in a manner that can be cured and such
breach remains uncured for thirty (30) days following written notice of breach
by the other Party.


8.3                                 TERMINATION BY THE NON-BREACHING PARTY.  IN
THE EVENT OF A MATERIAL BREACH, AS DEFINED BY SECTION 8.2, THE NON-BREACHING
PARTY MAY TERMINATE THIS AGREEMENT THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE TO
THE BREACHING PARTY.


8.4                                 TERMINATION BY MUTUAL AGREEMENT.  NOTHING
CONTAINED HEREIN SHALL SERVE TO PREVENT OR BE INTERPRETED AS PREVENTING THE
PARTIES FROM MUTUALLY AGREEING AT ANY TIME TO THE TERMINATION OF THIS AGREEMENT
IN WHOLE OR IN PART, WITHOUT PENALTIES OR WITH REDUCED PENALTIES, WITH THE
CONSEQUENCES OF SUCH TERMINATION TO BE AGREED TO BY THE PARTIES


9.             ASSIGNMENT


9.1                                 BY CPI. CPI MAY ASSIGN ANY OR ALL OF ITS
RIGHTS UNDER THIS AGREEMENT TO ANY PERSON WHO AGREES IN WRITING TO BE BOUND TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT UPON NOTICE TO SONY AND SCEI. CPI
AGREES THAT ANY ASSIGNMENT OF ANY OF THE LICENSED PATENTS SHALL BE MADE SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


9.2                                 BINDING UPON ASSIGNEES.  THIS AGREEMENT
SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE LEGAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES. ANY ATTEMPT TO ASSIGN OR
DELEGATE ALL OR ANY PORTION OF THIS AGREEMENT IN VIOLATION OF THIS SECTION 8
SHALL BE VOID.

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

9


--------------------------------------------------------------------------------




 


10.          GENERAL PROVISIONS


10.1                           EXPENSES OF THE PARTIES.  EACH PARTY SHALL PAY
ITS OWN EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT.


10.2                           WAIVER.  NO TERM OR PROVISION HEREOF WILL BE
CONSIDERED WAIVED BY EITHER PARTY, AND NO BREACH EXCUSED BY EITHER PARTY, UNLESS
SUCH WAIVER OR CONSENT IS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE
ON BEHALF OF THE PARTY AGAINST WHOM THE WAIVER IS ASSERTED.  NO CONSENT BY
EITHER PARTY TO, OR WAIVER OF, A BREACH BY EITHER PARTY, WHETHER EXPRESS OR
IMPLIED, WILL CONSTITUTE A CONSENT TO, WAIVER OF, OR EXCUSE OF ANY OTHER
DIFFERENT OR SUBSEQUENT BREACH BY EITHER PARTY.


10.3                           AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY
BE AMENDED, MODIFIED AND/OR SUPPLEMENTED ONLY BY MEANS OF A WRITTEN AMENDMENT,
SIGNED BY THE AUTHORIZED REPRESENTATIVES OF THE PARTIES, WHICH SPECIFICALLY
REFERS TO THIS AGREEMENT.


10.4                           NOTICES.  ANY NOTICE TO ANY PARTY HERETO GIVEN
PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND GIVEN BY REPUTABLE OVERNIGHT
COURIER HAVING AN ESTABLISHED TRACKING CAPABILITY ADDRESSED AS FOLLOWS:

if to CPI:                                                 [***]

                                                                [***]

                                                                [***]

if to SONY:                                             [***]

                                                                [***]

                                                                [***]

                                                                 [***]

if to SCEI                                               [***]

                                                                [***]

                                                                [***]

                                                                [***]

if to AVISTAR                                      [***]

                                                                [***]

                                                                [***]


Any notice shall be deemed delivered when placed for delivery so addressed with
charges prepaid. A Party may change its address for notice by written notice to
the other Party.


10.5                           GOVERNING LAW AND VENUE.  THIS AGREEMENT IS MADE
AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND ANY ARBITRATION UNDER SECTION 7
WILL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.  THIS AGREEMENT SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT OR, IN THE ABSENCE OF FEDERAL
JURISDICTION, ANY STATE COURT SITTING WITHIN THE GEOGRAPHIC BOUNDARIES OF THE
NORTHERN DISTRICT OF CALIFORNIA,

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

10


--------------------------------------------------------------------------------




 


10.6                           HEADINGS.  HEADINGS ARE SUPPLIED HEREIN FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS AGREEMENT FOR ANY
PURPOSE.


10.7                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


10.8                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL TO ANY
EXTENT BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT OR THE
APPLICATION OF SUCH TERMS OR PROVISIONS TO PERSONS OR CIRCUMSTANCES OTHER THAN
THOSE AS TO WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY
AND EACH TERM AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO
THE FULLEST EXTENT PERMITTED BY LAW.


10.9                           CONFIDENTIALITY.  EXCEPT AS MAY BE REQUIRED BY
LAW OR REGULATIONS, NEITHER PARTY SHALL DISCLOSE ANY OF THE TERMS, CONDITIONS OR
OTHER PROVISIONS OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY. IN THE EVENT OF SUCH REQUIRED DISCLOSURE, THE DISCLOSING PARTY
SHALL PROVIDE ADVANCE NOTICE TO THE OTHER PARTY AND TAKE ALL REASONABLE STEPS TO
OBTAIN A PROTECTIVE ORDER OR CONFIDENTIAL TREATMENT FOR THIS AGREEMENT.


10.10                     PRESS RELEASE. SONY AGREES THAT CPI MAY MAKE A PRESS
RELEASE ANNOUNCEMENT IN THE FORM OF APPENDIX B, ATTACHED HERETO AFTER THE
EXECUTION OF THIS AGREEMENT.  NO OTHER PRESS RELEASE REGARDING THIS AGREEMENT IS
PERMITTED BY EITHER PARTY WITHOUT PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.


10.11                     CONSEQUENTIAL DAMAGES.  IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR LOST PROFITS, OR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL OR EXEMPLARY DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT.  THIS
LIMITATION WILL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES AND NOT WITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.


10.12                     PARTIES ADVISED BY COUNSEL. THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN UNRELATED PARTIES WHO ARE SOPHISTICATED AND KNOWLEDGEABLE IN
THE MATTERS CONTAINED IN THIS AGREEMENT ARID WHO HAVE ACTED IN THEIR OWN SELF
INTEREST. IN ADDITION, EACH PARTY HAS BEEN REPRESENTED BY LEGAL COUNSEL. THIS
AGREEMENT SHALL NOT BE INTERPRETED OR CONSTRUED AGAINST ANY PARTY TO THIS
AGREEMENT BECAUSE THAT PARTY OR ANY ATTORNEY OR REPRESENTATIVE FOR THAT PARTY
DRAFTED OR PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT.

10.13                     Compliance. The Parties shall comply with all
national, state and local laws (including regulations, orders and ordinances)
now or hereafter enacted, of any jurisdiction in which performance occurs or may
occur hereunder. Without limitation, each Party hereby acknowledges that the
rights and obligations of this Agreement are subject to the laws and regulations
of the United States relating to the export of products and technical
information, and it shall comply with all such laws and regulations.


10.14                     ENTIRE AGREEMENT AND FACSIMILE EXECUTION.  THIS
AGREEMENT COMPRISES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AS TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR DISCUSSIONS,

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

11


--------------------------------------------------------------------------------





 


                                                AGREEMENTS AND UNDERSTANDINGS,
WRITTEN OR ORAL, BETWEEN THEM RELATING THERETO.  THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS AND VIA FACSIMILE AND SUCH COUNTERPARTS SHALL BE TREATED AS AN

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

12


--------------------------------------------------------------------------------




 


ORIGINAL OR WHEN SIGNED, VIA FACSIMILE, BY BOTH PARTIES; NEVERTHELESS, ANY ONE
OF THE PARTIES MAY REQUIRE THE FOLLOW-UP EXCHANGE OF ORIGINALS IN HARDCOPY BY SO
REQUESTING IN WRITING WITHIN FIVE (5) DAYS OF COUNTERPART OR FACSIMILE
EXECUTION.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized representatives.

COLLABORATION PROPERTIES, INC.

 

SONY CORPORATION

 

 

 

 

 

By:

 

[***]

 

By:

 

[***]

Name:

 

[***]

 

Name:

 

[***]

Title:

 

[***]

 

Title:

 

[***]

Date:

 

6/30/06

 

Date:

 

7/14/06

 

 

 

 

 

 

 

AVISTAR COMMUNICATIONS CORPORATION

 

SONY COMPUTER ENTERTAINMENT, INC

 

 

 

 

 

By:

 

[***]

 

By:

 

[***]

Name:

 

[***]

 

Name:

 

[***]

Title:

 

[***]

 

Title:

 

[***]

Date:

 

7/3/06

 

Date:

 

7/14/06

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

13


--------------------------------------------------------------------------------




 

Appendix A

 

Ref. No.

 

Patent
Number

 

Title of the Invention

1

 

[***]

 

[***]

2

 

[***]

 

[***]

3

 

[***]

 

[***]

4

 

[***]

 

[***]

5

 

[***]

 

[***]

6

 

[***]

 

[***]

7

 

[***]

 

[***]

8

 

[***]

 

[***]

9

 

[***]

 

[***]

10

 

[***]

 

[***]

11

 

[***]

 

[***]

 

[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24-b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.

 

 

 

14


--------------------------------------------------------------------------------